In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐3678 
DISCOUNT INN, INC., 
                                                   Plaintiff‐Appellant, 

                                   v. 

CITY OF CHICAGO, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 13 C 7168 — Charles R. Norgle, Judge. 
                      ____________________ 

 ARGUED SEPTEMBER 16, 2015— DECIDED SEPTEMBER 28, 2015  
                ____________________ 

   Before  POSNER,  EASTERBROOK,  and  WILLIAMS,  Circuit 
Judges. 
   POSNER,  Circuit  Judge.  In  2013  and  2014,  Chicago’s  De‐
partment  of  Administrative  Hearings  determined  that  the 
plaintiff  in  this  case,  Discount  Inn,  Inc.,  had  violated  two 
City  ordinances—the  weed  ordinance  and  the  fencing  ordi‐
nance.  The  weed  ordinance  provides  that  “any  person  who 
owns or controls property within the city must cut or other‐
wise control all weeds on such property so that the average 
2                                                         No. 14‐3678 


height of such weeds does not exceed ten inches. Any person 
who violates this subsection shall be subject to a fine of not 
less than $600 nor more than $1,200. Each day that such vio‐
lation  continues  shall  be  considered  a  separate  offense  to 
which  a  separate  fine  shall  apply.”  Municipal  Code  of  Chi‐
cago  § 7‐28‐120(a).  (Notice  that  “weed”  is  not  defined;  this 
omission will become important later in our opinion.) 
    The fencing ordinance provides that “it shall be the duty 
of the owner of any open lot located within the City of Chi‐
cago  to  cause  the  lot  to  be  surrounded  with  a  noncombus‐
tible  screen  fence  … .  Provided,  however,  that  this  section 
shall  not  apply  to  …  sideyards.  The  owner  shall  maintain 
any such fence in a safe condition without tears, breaks, rust, 
splinters  or  dangerous  protuberances  and  in  a  manner  that 
does  not  endanger  or  threaten  to  endanger  vehicular  traffic 
by  obstructing  the  view  of  drivers.  Any  fence  which  is  not 
maintained  in  accordance  with  these  provisions  is  hereby 
declared to be a public nuisance and shall be removed … . It 
shall  be  the  duty  of  the  owner  of  any  lot  whose  fence  has 
been  so  removed  to  replace  such  fence  with  a  noncombus‐
tible  screen  fence  meeting  the  requirements  of  this  section 
and of this Code.” Municipal Code of Chicago § 7‐28‐750(a). 
Violators  “shall  be  fined  not  less  than  $300  nor  more  than 
$600 for each offense,” and “each day such violation contin‐
ues shall constitute a separate and distinct offense to which a 
separate fine shall apply.” § 7‐28‐750(d). 
    The plaintiff seeks to invalidate both ordinances as viola‐
tions  of  the  Constitution;  it  also  seeks  recovery  of  the  fines 
that  it  has  paid  for  violating  them—it  claims  to  have  been 
fined more than twenty times, and to have paid all the fines 
without seeking judicial review. The district judge dismissed 
No. 14‐3678                                                           3 


the  complaint  for  failure  to  state  a  claim,  precipitating  this 
appeal. 
    An oddity of this case is that nowhere in the briefs, or in 
the  district  court’s  opinion,  or  elsewhere  in  the  record  is 
there  any  information  about  Discount  Inn  except  that  it  is 
incorporated  in  Illinois  and  its  address  is  in  Skokie—a  city 
separate from Chicago. Virtually all that we’ve been able to 
learn about the company is that it owns real estate in Chica‐
go. Discount Inn does not have a website, or a Dun & Brad‐
street  report,  or  more  than  a  tiny  handful  of  Internet  refer‐
ences,  none  of  which  describes  its  business.  The  address  in 
Skokie  is  a  private  home  in  a  suburban  subdivision.  The 
home is owned by a person named Baba Abdul Jubbar, who 
also  has  no  website,  and  the  property  apparently  is  the 
headquarters  not  only  of  Discount  Inn  but  also  of  the  Solo 
Land Corp. and SNS General Corp., which also do not have 
websites. And it seems that a “Suzie Baba” is president of at 
least  four  other  corporations  at  that  address.  See  Entity 
Source, “Sns General Corp.,” www.entitysource.com/details/
entity/il_56915826/sns‐general‐corp.  (visited  September  28, 
2015,  as  were  the  other  websites  cited  in  this  opinion).  An 
article  in  the  East  St.  Louis  Monitor  of  September  20,  2012, 
“Nightclubs  and  Convenience  Marts  Charged,”  www.
estlmonitor.com,  reports  that  Discount  Inn  owned  “derelict 
properties” in that city. We can discover nothing about Dis‐
count Inn’s properties in Chicago or the specifics of its viola‐
tions of the weed and fence ordinances.  
   Although the factual vacuum does not prevent our decid‐
ing  the  case,  we  take  this  opportunity  to  advise  counsel  for 
future  litigants  to  provide  judges  with  some  minimal  back‐
4                                                        No. 14‐3678 


ground  information  about  their  clients—some  sense  of  con‐
text—to help the judges make sense of their case.  
    Discount  Inn’s  complaint  makes  two  principal  claims. 
The first is that the challenged ordinances violate the prohi‐
bition  in  the  Eighth  Amendment  of  “excessive  fines.”  The 
Supreme  Court  has  not  decided  whether  this  clause  of  the 
amendment is applicable to state action by virtue of the due 
process  clause  of  the  Fourteenth  Amendment—the  vehicle 
by  which  a  number  of  provisions  of  the  Bill  of  Rights  have 
been held to apply to the states and their local governments. 
McDonald v. City of Chicago, 561 U.S. 742, 765 n. 13 (2010). We 
assumed  in  Towers  v.  City  of  Chicago,  173  F.3d  619  (7th  Cir. 
1999),  that  it  does  apply,  but  the  only  basis  of  our  assump‐
tion  was  that  the  parties  had  “not  disputed  that  the  Eighth 
Amendment’s  Excessive  Fines  Clause  applies  to  the  civil 
penalties at issue in this case.” Id. at 623–24. (As in this case, 
the penalties in Towers had been imposed by the City of Chi‐
cago rather than by the federal government.) We can indulge 
the same assumption in this case because the fines imposed 
by  the  challenged  ordinances  are  not  excessive  even  if  the 
“excessive  fines”  clause  is  applicable.  At  the  oral  argument 
Discount Inn’s lawyer stated that any fine above $200 would 
be  unconstitutional,  but  he  made  no  effort  to  explain  how 
$200  would  be  sufficient  to  achieve  the  objectives  of  the 
weed and fencing ordinances. Depending on the probability 
that a violation of such an ordinance would be detected, the 
expected  (as  distinct  from  the  nominal)  expense  of  a  viola‐
tion  might  be  too  slight  to  have  a  deterrent  effect.  (If  the 
probability  of  being  fined  $200  is  only  10  percent,  the  ex‐
pected cost is only $20.) 
No. 14‐3678                                                              5 


     We’ll  consider  shortly  whether  the  weed  ordinance  ful‐
fills a legitimate governmental interest (if it does not, a fine 
for violating it would indeed be excessive); plainly the fenc‐
ing  ordinance  does,  so  there  has  to  be  a  nontrivial  penalty 
for violating it in order to induce even minimal compliance. 
A fine topped off at $600 can hardly be deemed an excessive 
penalty  for  violating  the  ordinance.  The  fencing  of  vacant 
lots is important to enable the identification of such land as 
being  owned  rather  than  abandoned,  and  relatedly  to  dis‐
courage  squatters  and  also  to  discourage  the  use  of  vacant 
lots  as  sites  for  the  sale  and  purchase  of  illegal  drugs,  as  in 
Morrow  v.  May,  735  F.3d  639,  640–41  (7th  Cir.  2013),  and  to 
protect people from injuring themselves in vacant lots pitted 
with holes or from encountering poison ivy, feral cats, wild 
dogs, or even coyotes, which have become common in Chi‐
cago.  See  Dawn  Rhodes,  “Coyotes  Finding  New  Home  in 
Downtown  Chicago,”  Chicago  Tribune,  January  16,  2015, 
www.chicagotribune.com/news/ct‐downtown‐coyotes‐met‐
0117‐20150116‐story.html. These public benefits of requiring 
that vacant lots be fenced are sufficient to justify the modest 
fines  that  the  City  imposes  on  property  owners  who  fail  to 
fence their vacant lots. 
    The  weed  ordinance  presents  more  difficult  questions, 
though not because the maximum fine is twice as great as for 
violations  of  the  fencing  ordinance.  (We  haven’t  been  told, 
and have no idea, why the difference.) There is the difficulty 
of calculating the average height (which remember is not to 
exceed ten  inches) of the weeds in what may be a large lot. 
We  assume  that  the  City  employees  who  enforce  the  ordi‐
nance  do  not  attempt  precise  measurement,  but  instead 
make  a  rough  estimate  of  the  average  height  of  the  weeds; 
there  seems  no  practicable  alternative—imagine  trying  to 
6                                                       No. 14‐3678 


measure the height of each weed in a lot and then averaging 
the heights of all the weeds. 
     The  second question the ordinance presents is the social 
purpose of a weed ordinance; for if there is none, or very lit‐
tle, the maximum fine, although not large as fines go, may be 
excessive. Towers v. City of Chicago, supra, 173 F.3d at 624–26. 
The  City  explains,  however,  that  “high  weeds  can  conceal 
illegal  activities,  obscure  dangerous  debris,  harbor  rodents, 
serve  as  a  breeding  ground  for  mosquitoes  and  West  Nile 
Virus  and  contribute  to  allergies  and  breathing  difficulties. 
That’s  why  Streets  &  Sanitation’s  Bureau  of  Street  Opera‐
tions  is  aggressive  about  keeping  overgrown  weeds  from 
becoming  a  problem  in  our  neighborhoods.”  City  of  Chica‐
go,  City  Service,  “Weed  Cutting/Weed  Removal,” 
www.cityofchicago.org/city/en/depts/streets/provdrs/street/
svcs/weed_control.html.  Weeds  also  tend  to  spread  and  in 
spreading  kill  plants  that  are  valued  for  beauty,  fragrance, 
nutritional value, etc. 
    But there is an ambiguity in the concept of a “weed,” an 
ambiguity  brought  out  by  comparing  “weed”  to  ”native 
plant.”  A  native  plant,  like  a  weed  (or  perhaps  it  could  be 
thought  of as an elite type of weed), is “born” and matures 
normally  without  human  intervention  although  it  may  also 
have been deliberately planted. It need not be destructive. In 
contrast,  an  “invasive  plant  species”  enters  either  naturally 
or by human transport into an area in which native or other 
valued  plants  are  growing,  and  squeezes  out  or  otherwise 
injures or destroys those plants. Cf. 40 C.F.R. § 166.3, defin‐
ing “invasive species” for purposes of federal pesticide regu‐
lations as “any species that is not native to [a particular] eco‐
No. 14‐3678                                                           7 


system,  and  whose  introduction  does  or  is  likely  to  cause 
economic or environmental harm or harm to human health.” 
      Unmanaged  invasive  plant  species  are  largely  synony‐
mous  with  “weeds.”  Weeds  interfere  with  other  plants  and 
other  horticultural  and  environmental  goals  by  ”competing 
with the desired plants for the resources that a plant typical‐
ly  needs,  namely,  direct  sunlight,  soil  nutrients,  water,  and 
(to  a  lesser  extent)  space  for  growth;  providing  hosts  and 
vectors for plant pathogens, giving them greater opportunity 
to  infect  and  degrade  the  quality  of  the  desired  plants; 
providing  food  or  shelter  for  animal  pests  such  as  seed‐
eating  birds  and  Tephritid  fruit  flies  that  otherwise  could 
hardly  survive  seasonal  shortages;  offering  irritation  to  the 
skin or digestive tracts of people or animals, either physical 
irritation  via  thorns,  prickles,  or  burs,  or  chemical  irritation 
via natural poisons or irritants in the weed … ; causing root 
damage to engineering works such as drains, road surfaces, 
and  foundations,  blocking  streams  and  rivulets.”  Wikipedia, 
“Weed,”  https://en.wikipedia.org/wiki/Weed.  Chicago  has  a 
valid ecological interest in weed control, an interest that jus‐
tifies  an  ordinance  forbidding  tall  weeds.  A  far  from  astro‐
nomical fine such as $1200, aimed at limiting the City’s weed 
population,  is  not  “excessive”  in  the  sense  that  the  word 
bears in the Eighth Amendment. 
    Discount  Inn  also  contends  that  the  weed  ordinance  is 
vague  and forbids expressive activity protected by  the  First 
Amendment. The concern is that native plants, while sharing 
with weeds the property of not having to be planted, are, un‐
like  weeds,  beautiful  and  nondestructive  when  properly 
managed.  Here’s  an  example,  picked  at  random;  it  is  a  pic‐
8                                                    No. 14‐3678 


ture of the plant, native to the west coast, called “salmonber‐
ry”: 
      




                                                                   
      
And  here  are  a  photo  of  a  community  garden  in  which  the 
gardeners cultivate Illinois native plants, in the Wicker Park 
neighborhood of Chicago; a photo of a private garden in the 
Hyde  Park  neighborhood,  exhibiting  native  Asters;  and  a 
photo of a vacant lot submerged by weeds that nearly cover 
the cars in the background. 
 
No. 14‐3678    9 




                 
 
10    No. 14‐3678 




                  
 
 
No. 14‐3678                                                    11 




                                                                   
     
     A  legitimate  concern of property owners who grow na‐
tive plants is that enforcers of the weed ordinance will mis‐
take native plants for “weeds,” an undefined term in the or‐
dinance,  as  we  said.  However,  a  provision  of  the  City’s 
“Rules and Regulations for Weed Control,” designed “to ac‐
complish  the  purposes  of  Section  7‐28‐120  of  the  Municipal 
Code  of  Chicago”  (the  weed  ordinance),  defines  “weed”  as 
“vegetation that is not managed or maintained by the person 
who owns or controls the property on which all such vegeta‐
tion is located and which, on average, exceeds ten inches in 
height.”  Interpreted literally  this would  embrace all  vegeta‐
tion on the property. (And what about trees? They’re vegeta‐
tion. A lot full of ten‐inch tall trees would be a sight.) A bet‐
ter  definition  of  “weed”  would  be  “a  wild  plant  growing 
where it isn’t wanted.” That would dispense with the irrele‐
12                                                       No. 14‐3678 


vant  issue  of  origin.  The  dandelion  is  “native”  to  the  Mid‐
west  by  any  measure;  so  is  crabgrass;  but  dandelions  and 
crabgrass on a lawn are weeds. 
    It  is  possible  that  the  City  recognizes  the  distinction  be‐
tween weeds and other native plants; for the preamble to the 
regulation  just  cited  that  defines  “weed”  states  that  “while 
promoting the use of native vegetation, the City of Chicago 
wants to continue to require property owners and persons in 
control  of  property  to  manage  and  maintain  vegetation 
growing  on  their  property.”  This could mean  that the aver‐
age  height  of  any  vegetation  must  indeed  not  exceed  ten 
inches;  or  it  could  make  an  exception  for  native  plants  that 
are bought and planted, as has become common; or it could 
except all native plants. The latter two interpretations would 
be consistent with the ordinance—except that the City’s en‐
forcers  may  not  be  able  to  distinguish  between  weeds  and 
native  plants  without  instruction  that,  so  far  as  we  know, 
they  are  not  given.  Furthermore,  as  in  the  dandelion  exam‐
ple, some weeds are “native” to the Midwest, whereas “na‐
tive plants” as the term is usually used has a positive conno‐
tation. 
     Notice also that while it is sensible to require the proper‐
ty  owner  to  “manage”  vegetation  growing  on  his  property, 
it’s not clear why he should be required to “maintain” it. The 
vegetation  may  consist  entirely  of  weeds,  which  the  City 
does not want property owners to “maintain.” The City says 
in its brief that “manage and maintain” include “protect[ing] 
those plants from harm from pests and the elements”––and 
“those plants” appear to include weeds. Adding to the con‐
fusion,  the  regulation  we  cited  from  the  City’s  “Rules  and 
Regulations  for  Weed  Control”  states  that  “the  City  of  Chi‐
No. 14‐3678                                                        13 


cago  promotes  the  use  of  native  vegetation  as  a  means  to 
conserve  water  and  to  reduce  carbon  dioxide  emissions”—
yet in the next sentence repeats the requirement that proper‐
ty owners are “to manage and maintain the vegetation grow‐
ing  on  their  property,”  a  statement  that  seems  to  lump  na‐
tive plants in with weeds. 
   Even  if  we  assume  (as  is  plausible)  that  the  weed  ordi‐
nance  does  not  embrace  native‐plant  gardens,  this  can  do 
nothing  for  Discount  Inn,  because  it  does  not  argue  that  its 
properties  contain  gardens  of  native  or  other  decorative 
plants.  Instead  it  argues  that  the  ten‐inch  ceiling  on  weeds 
violates the free‐speech clause of the First Amendment. 
    Though  plants  do  not  speak,  this  need  not  exclude  all 
gardens from the protection of the clause, for the clause has 
been  expanded  by  judicial  interpretation  to  embrace  other 
silent expression, such as paintings. See, e.g., Hurley v. Irish‐
American  Gay,  Lesbian  &  Bisexual  Group  of  Boston,  515  U.S. 
557, 569 (1995) (“a narrow, succinctly articulable message is 
not  a  condition  of  constitutional  protection,  which  if  con‐
fined  to  expressions  conveying  a  particularized  message, 
would  never  reach  the  unquestionably  shielded  painting  of 
Jackson  Pollock,  music  of  Arnold  Schöenberg,  or  Jabber‐
wocky  verse  of  Lewis  Carroll”  (citation  omitted)).  The  gar‐
dens  of  Sissinghurst  Castle  and  of  Giverny  might  well  be 
recognized  as  works  of  art  were  they  in  the  United  States. 
There may be gardens in Chicago, whether consisting of na‐
tive  or  other  plants,  that  are  or  should  be  recognized  as 
works of art. See Chris Coffey, “Gardeners Challenge Chica‐
go  Weed  Control  Rules—Gardeners  Complain  of  Vague 
Weed  Control  Ordinance,”  NBC  5  Investigates,  www.nbc
chicago.com/investigations/Gardeners‐Challenge‐Chicago‐
14                                                       No. 14‐3678 


Weed‐Control‐Rules‐269489511.html.  The  City’s  brief 
acknowledges that “some gardens and landscaping projects 
might  arguably  constitute  expressive  conduct,”  though  the 
concession is grudging, if it’s a concession at all—“might ar‐
guably” suggests it isn’t. 
     But the plaintiff’s claim that the  free‐speech clause  insu‐
lates all weeds from public control is ridiculous. It’s not as if 
the  plaintiff  invented,  planted,  nurtured,  dyed,  clipped,  or 
has  otherwise  beautified  its  weeds,  or  that  it  exhibits  or  in‐
tends  or  aspires  to  exhibit  them  in  museums  or  flower 
shows.  Its  weeds  have  no  expressive  dimension.  The  plain‐
tiff  just  doesn’t  want  to  be  bothered  with  having  to  have 
them clipped. 
    We must be careful not to impose a minimal standard of 
“expressiveness”  for  determining  when  an  object  is  art  and 
therefore  protected  by  the  First  Amendment  from  govern‐
ment  prohibition  or  destruction.  In  1917  Marcel  Duchamp 
exhibited  a  urinal  that  he  called  “Fountain”—it  is  a  famous 
work  of  art,  though  Duchamp  had  not  designed,  built,  al‐
tered,  or  decorated  the  urinal.  But  Discount  Inn  does  not 
claim to have added anything to the weeds that grow on its 
lots—not even a name. Allowing weeds to grow tall cannot, 
in and of itself, be regarded as creating works of art. 
     Taken to its logical extreme, the plaintiff’s defense of the 
weed  would  preclude  any  efforts  by  local  governments  to 
prevent  unsightly  or  dangerous  uses  of  private  property. 
Homeowners  would be free to strew  garbage on their  front 
lawn,  graze  sheep  there,  and  broadcast  Beethoven’s  Fifth 
Symphony 24 hours a day through outdoor loudspeakers—
all in the name of the First Amendment. 
No. 14‐3678                                                          15 


    We  do  worry  that  compliance  with  the  weed  ordinance 
may  be  difficult.  We  are  not  reassured  by  the  City’s  state‐
ment  that  a  property  owner  “can  use  a  ruler  to  determine 
whether a plant is more or less than ten inches tall and can 
likewise  use  simple  arithmetic  to  determine  the  average 
height  of  the  plants  on  his  property.”  What  if  there  are  a 
thousand plants, and therefore a thousand measurements to 
be  made  and  the  results  then  averaged?  But  difficulty  of 
compliance is not a persuasive ground for deeming the ordi‐
nance unconstitutional. 
    It  remains  only  to  mention  the  plaintiff’s  further  argu‐
ment  that  the  ordinances  are  unconstitutional  because  they 
fail to specify a statute of limitations. There is no rule, in the 
Constitution  or  for  that  matter  common  law,  that  every 
claim must have a cut‐off date; first‐degree murder statutes, 
for  example,  do  not  prescribe  limitations  periods.  It  would 
be  very  difficult  to  design  a  statute  of  limitations  for  en‐
forcement  of  the  weed  or  fencing  ordinance.  When  would 
the limitations period begin to run? When the vegetation on 
a property first reached ten inches? (But when would that be 
discovered?) When a fence enclosing a vacant lot collapsed, 
or the lot was sold? The City can hardly monitor every lawn 
and  yard  in  Chicago  so  that  it  will  learn  the  exact  day  on 
which  someone’s  average  vegetation  reaches  the  forbidden 
level,  or  his  fence  collapses.  It’s  amusing  to  think  of  hun‐
dreds  of  civil  servants  fanning  out  across  Chicago,  each 
clutching a ruler plus a calculator (to determine the average 
of  all  the  measurements  that  the  investigator  takes  of  the 
vegetation on a given lot) and being careful not only to rec‐
ord  the  date  but  also  to  learn  if  possible  the  date  on  which 
the  average  vegetation  had  exceeded  the  permitted  height, 
and,  if  there  is  no  fence  around  a  vacant  lot,  how  long  that 
16                                                   No. 14‐3678 


situation has persisted. Such a deployment of the City’s em‐
ployees  would  be  a  preposterous  use  of  public  resources, 
however,  and  the  plaintiffs  don’t  claim  that  upon  discover‐
ing a violation the City tries to determine when it began, in 
order to be able to multiply the fine by as many days as the 
violation has continued. 
                                                       AFFIRMED